United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1431
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                   Eddie Jermane Lee, also known as Wheezy

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Northern District of Iowa - Ft. Dodge
                                 ____________

                           Submitted: January 13, 2020
                              Filed: April 9, 2020
                                 [Unpublished]
                                ____________

Before SMITH, Chief Judge, LOKEN and GRUENDER, Circuit Judges.
                              ____________

PER CURIAM.

      Eddie Jermane Lee appeals his 18-month revocation sentence as substantively
unreasonable. Lee’s advisory Guidelines range was 7 to 13 months’ imprisonment.
The district court revoked Lee’s supervised release and sentenced Lee to an above-
Guidelines sentence of 18 months’ imprisonment with no term of supervised release
to follow.

       The court recounted Lee’s history of supervised release. His first revocation
occurred in 2016 “for multiple violations.” Revocation Hr’g Tr. at 14, United States
v. Lee, No. 3:07-cr-03004-LTS-KEM (N.D. Iowa Apr. 25, 2019), ECF No. 359. Lee
received a seven-month sentence and four-year term of supervised release. In 2017,
Lee’s second revocation occurred “for various violations.” Id. He received a seven-
month sentence and a three-year term of supervised release. The government filed a
third petition for revocation of Lee’s supervised release in 2018, resulting in “one
modification.” Id. at 15. At that time, Lee acknowledged “that he did have a problem
and wanted help.” Id. But, as the district court explained, “unfortunately things . . .
continued.” Id. Later, a fourth petition of revocation was filed, followed by a second
supplemental and substituted petition for revocation of supervised release. That
petition listed eight violations and alleged that Lee violated five different conditions
of release. The district court noted that it had “previously found” “violations 1, 2, and
3” and then, at sentencing, “found 4 through 8 including all of the subparts . . . based
on Mr. Lee’s admissions.” Id. at 14. The court determined that Lee “violated a court
order in a wide variety of ways” and “lied to [his] probation officer in numerous
ways.” Id. at 16.

        After reviewing Lee’s history, the court concluded that it was “time to end
supervised release” because to reimpose supervised release “would be a gigantic
waste of resources for all of us.” Id. The court acknowledged this was Lee’s “third
revocation. There have been a massive number of violations not just this time but
going back through the prior ones.” Id. While the court acknowledged Lee’s “positive
qualities,” after “considering all of the other sentencing factors,” it concluded “that
a term of 18 months in prison is the appropriate sentence.” Id. at 16–17. According
to the court, “anything less than that—given the number of violations, the fact that
it’s a third revocation, . . . would not be sufficient.” Id. at 17.

                                          -2-
         Lee argues that his 18-month sentence is substantively “unreasonable because
[his] violations amount to little more than failing to comply with the terms of
supervised release,” do not involve “violent offenses,” and involved “violations
. . . for otherwise lawful activity—alcohol use.” Appellant’s Br. at 2.

        We hold that “[t]here was no abuse of the district court’s substantial sentencing
discretion.” United States v. Kocher, 932 F.3d 661, 664 (8th Cir. 2019). “We have
frequently upheld revocation sentences that varied upward from the advisory
guidelines range because [the] defendant was a ‘recidivist violator’ of supervised
release conditions.” Id. (quoting United States v. Malloy, 343 F. App’x 149, 151 (8th
Cir. 2009) (per curiam)). The present case “is not ‘the unusual case when we reverse
a district court sentence—whether within, above, or below the applicable Guidelines
range—as substantively unreasonable.’” Id. (quoting United States v. Feemster, 572
F.3d 455, 464 (8th Cir. 2009) (en banc)).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                          -3-